Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim fails to recite a transition phrase which renders the claim indefinite because it is not clear if the claim is comprising, consisting or essentially consisting of the claim elements.  For the purposes of examination, the claim will be interpreted as comprising the elements.  Claim 12 depends from claim 11 and fails to clarify the indefinite language.
Regarding claim 13, the claim fails to recite a transition phrase which renders the claim indefinite because it is not clear if the claim is comprising, consisting or essentially consisting of the claim elements.  For the purposes of examination, the claim will be interpreted as comprising the elements.  Claim 14 depends from claim 13 and fails to clarify the indefinite language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004337980 A to Ihara.
Regarding claim 13, Ihara teaches a press-formed product produced by press-forming a sheet material (Figs. 9-10; Para. [0041]; the product is made through press molding) 
wherein the press-formed product includes a planar surface provided with an additional shape 2 having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous (Figs. 9-10; Para. [0041]; the product is formed through press molding and has a planar surface provided with an additional shape having concave and convex curved shape, and it is noted that the claim only requires the planar surface to have this shape and not for the shape to be exclusively on the planar surface or for the entire produce to be a planar surface, i.e., the vertical planar surface has a shape with a concave and convex curved shape at Rd1 and Rp and the horizontal planar surface has the same with Rd2 and Rp), and
wherein a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are the same (Figs. 9-10; Para. [0049]; the radii of the curves are set as 2, i.e., the same).
Regarding claim 14, Ihara teaches the press-formed product according to claim 13 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Figs. 9-10; Para. [0002]).
Regarding claim 15, Ihara teaches a method for producing a press-formed product (Para. [0041]; Figs. 9-10; the product is made through press molding), comprising: 
press-forming a sheet material using a press-forming die to product the press-formed product, the press-formed product including a planar surface provided with an additional shape having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous by press-forming a sheet material (Figs. 9-10; Para. [0041]; the product is formed through press molding and has a planar surface provided with an additional shape having concave and convex curved shape, and it is noted that the claim only requires the planar surface to have this shape and not for the shape to exclusively on the planar surface or for the product to only be a planar surface, i.e., the vertical planar surface has a shape with a concave and convex curved shape at Rd1 and Rp and the horizontal planar surface has the same with Rd2 and Rp), and
setting a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are set to be the same (Figs. 9-10; Para. [0049]; the radii of the curves are set as 2, i.e., the same).
Regarding claim 16, Ihara teaches the method according to claim 15 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0002]).
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0009654 A1 to Otsuka.
Regarding claim 11, Otsuka teaches a press-forming die (Fig. 6) for producing a press-formed product including a planar surface provided with an additional shape having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous from a sheet 
the press-forming die is provided with a die member 24 including shoulder portions that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the planar surface of the press-formed product (Fig. 6; Paras. [0133]-[0134]; as shown in Fig. 6, the die includes shoulder portions to form the additional shape), and curvature radii of the shoulder portions of the die member are the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 12, Oksuka teaches the press-forming die according to claim 11, wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0104]).
Regarding claim 13, Otsuka teaches a press-formed product produced by press-forming a sheet material (Abstract) 
wherein the press-formed product includes a planar surface provided with an additional shape 3, 4 having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Fig. 5 the frame 3 has vertical and horizontal walls that are continuous through the concave portion 4, and the shape is made entirely within a planar surface), and
a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 14
Regarding claim 15, Otsuka teaches a method for producing a press-formed product (Abstract; Fig. 6), comprising: 
press-forming a sheet material using a press-forming die to produce the press-formed product (Fig. 6), the press-formed product including a planar surface provided with an additional shape having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous by press-forming the sheet material (Figs. 1 and 5; Paras. [0102]-[0105]; as shown in Fig. 5 the frame 3 has vertical and horizontal walls that are continuous through the concave portion 4, and the shape is made entirely within a planar surface), and
setting a curvature radius of the concave curved portion and a curvature radius of the convex curved portion of the concave and convex curved shape are set to be the same (Fig. 5; Paras. [0102]-[0105]; as shown in Fig. 5 the curvature radius for each of the portions is 90 degrees).
Regarding claim 16, Otsuka teaches the method according to claim 15 (Fig. 5), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0104]; the frame 3 increases the strength of the product).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of US 2006/0236741 A1 to Saitou.
Regarding claim 11, Ihara teaches a press-forming a press-formed product including a planar surface provided with an additional shape having a concave and convex curved shape where a concave 
Ihara fails to explicitly teach a press-forming die for producing a press-formed product wherein the press-forming die is provided with a die member including shoulder portions that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the planar surface of the press-formed product, and curvature radii of the shoulder portions of the die member are the same.
Saitou teaches a press-forming die for producing a press-formed product provided with an additional shape having a concave and convex curved shape where a concave curved portion and a convex curved portion are continuous from a sheet material (Abstract, Figs. 1-4) wherein 
the press-forming die 1 is provided with a die member 2 including shoulder portions 4f that each form the concave curved portion and the convex curved portion of the concave and convex curved shape of the additional shape arranged on the press-formed product (Figs. 1-4; Paras. [0046]-[0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the press molding operation of Ihara to include the die having a corresponding shape of the press-formed product as taught by Saitou so that the product has the desired shape formed in it with every press operation.
Further, as the modified press of Ihara has the shape of the product being produced, the die will have the curvature radii of the shoulder portions of the die member set as the same (Ihara, Figs. 9-10; Para. [0049]).
Regarding claim 12, modified Ihara teaches the press-forming die according to claim 11 (Figs. 9-10), wherein the additional shape is added to improve rigidity of the press-formed product (Para. [0002]).
Response to Arguments
Applicant’s amendments and remarks dated October 25, 2021 with respect to the claim objections, the rejections under 35 USC 101 and the rejection of claims 15-16 under 35 USC 112 have been fully considered and are persuasive.  These objections and rejections have been withdrawn. 
Applicant's amendments and arguments have been fully considered but they are not persuasive for the remaining rejections.
Regarding the rejections under 35 USC 112, Applicant argues that the amendments have overcome the rejections.  This argument has been carefully considered and it is not persuasive.  The claims were drafted in narrative format that made it unclear what the claim features were and the lack of a transitional phrase in claims 11 and 13 still render the claims indefinite.
Regarding the rejections under 35 USC 102, Applicant argues that Ihara has a hat-shape spanning the entire cross section which “is distinguishable from the claimed press-formed product having a planar surface provided with an additional shape having a concave and convex curved shape… [and] Ihara’s components cannot be considered to have a planar surface having the recited additional shape.”  Remarks, P. 5.  Applicant’s arguments have been carefully considered and it is not persuasive.  The claims recite that the product “includes a planar surface provided with an additional shape” (Claims 11, 13, and 15) and do not require the entire product to be a planar surface or that the additional shape only be in the planar surface.  Ihara includes a number of vertical and horizontal planar surfaces, and some of these planar surfaces are provided with the claimed additional shape, as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725